Honorable George 3.   COX, Page 5



           Ta'ailure
                   to dimlay     ceriiificate
          "Sec. 4. Tb.3iaZ.lum 0: sny person,"iim,
     corporation, aomion carrier or essooiation en-
     cszed in any of the busluesssa desoribed In this
     at, to display at the pZaoe where eny of the oper-
     &ions of such busluozsen an, being conduoted, a
     valid health or regis.t,'ationoortiilccte, cs re-
     quired by this Act, ror etch person ezzployedin,
     m, or about saoh place, sha3 be prl%a la&e evl-
     dews that the said person, I%mI cor,sOratiou,cm
    zon oerrier  or aesool~tlon, in viol~.tl~,n 0r raquire-
     ments cielledfor by this Act, railed to :e+i?e the
     exhibl$tin of the pre-employzwnt health certifiioete.,
     of suoh person end reiled to institute end have
    nade of such person, actual tnd thorough ezuitiatlona
    ueoeesary to the findings or freedom rroisoonuuni-
     cable diseases at iztervsls ci tine not exceeding
     six aonthe.'

                         Pen&g

         Yieo. 5. .'Ehoeverviolates auy provision of
    thlo Aut shallbe fined in an emount not exaeedlng
    90 Hundred Dollars ($200). Eeoh'aat or omission
    in violation 0r ‘%myor the provisions or this Artiole,
    shall oonstitute a.separete ofTense and ahall be
    punishable 'es hereqebove gresoribed.
                  Partial invalldl~
           "Sect.6. If any provision, seotlon or pert or
     this Act Is deoiared unoonstltutionel or held in-
     valid; or the applicability thereof to any person
     or cirounstanoes  Is held,lnvaIid, the oonstltution-
     &lity or thb remainder or the Act end the eppllaatlon
     t%reof to the persons and other oirouustanaes shall
     not be eiieoted thereby, snd to this end the prod-
     sions  of this Aot are deolared to be severable."
          It is !ni.nto see that this eot makes it unlawful,
rirsti for proprE-
                 etors to work or employ ewlopees wita in-
      .;cor cantagioue dleeese; seoond, iOr proprietors to
i:$&nloyees    who did not haha ovw to such e%Ployers valid
he&t:-&ljifi~atee;   third; ror pr0prletors~railing'to require
phpicsl e~atlons      0r employees; fourth, ror Panuraotur*rs
Zonorhble C+orce ?C.Cox, ?z;e 6



cz veziors of candies or =lautieotusedsweets to sell to
xrsfis  who do act heva v&id l?L.th oeH.i~loats's,or who
tienot have display oeees as rcTsi:ed by law, and fifth,
e+nst   proprietor3 ror rr:lins to display oertifioetes.

          It is equally cioz, however, that the eot d-3
not, by its term, and In plain laugucge, oaeete ofienses
egxbst either physiaiau, mployer or employee for improper
or ne@igent iosuanoe of health ae,-tl~icete3. ..

          There are oerteiu delini-;erules of' statutory oon-
struction, and other equally imil::ar rules &overning the
interoretatloa or 0rMnal   statutes to whioh we must adhere.
As &ted   in 12 !&erasJkrisprudenott222:
          "The Penal Code provides #et the design
     oi emoting it is *to derine in plain lsngusge
     ova-y ofiense',;that 'no person shell.be pun-
     ished for au offense whioh is not made peril by
     the plaiu isport of the words or e law*; and
     that a peael law must be rega?*dedes wholly in-
     opsrative ii it is so inderiuitely framed or or
     such'doubtful construction that it oannot be
     understood, either frou the language in whioh lt
     I.3expressed or from some other written law of
     the state; and the ConstItuticn,gu3r3nteee't0
     every citizen the right to !mc.wthe nature snd
     oharaoter of the eoousatlons a&nst   him."

          On peie 224 of the sue   book, it is.said:
          ko warax& a conviotion the cot or omission
     must be plainly and uazistaketly klthiu the de-
     finition of the statute, ssd nithin both the let-
     ter and spirit or the law, aha ir'there is any
     fair doubt whether the statute embraces It, that
     doubt must be resolved in favor of the aooused;
     There osn be no oonstructive ortenses, and where
     the statute expressly limits the punishment to
     certain qlasses oi persons, or ror the,doing of
     certain acts, pnlythose brought by the faots
     within suoh definition are amenable . . 're
           In our oonversation with you, 'you stated that it cas
 your ICea that perhaps these physicians who were .guiltyor the
.praotic~s indiaated, could be punished or made menable to the
 punishment provided in Artiole 705-C, Vetion's Annotated Zenal
 Code; by holding them guilty es aoomtplloes or eooessories.
Honorable Oeorge M. 00x, Page 7


           6e believe that it till only be neoessary *o set
ZTortb the derinltion of 2sr;ooxcpllce~
                                      end ueocessory3 es
contained in Artiole 70 end Article 77 of the Penal Code.
              Artiole 70 rends a3 roxtovis:

          *An aooomplioe is on0 wko Is not present
     at the comis3ion or an orreLse, but ~220,be-
     tore the eot is done, advises, oommands or en-
     3ourQe8 another to oomlt the orrense; or
          The agrees with the prlnoipel orrender to
     aid hlm in oommitting the Offense, though he may
     not have glven.suoh aid; or,
                                               ,
              Tiho prqnlses      any ‘reqrd,     revor   or other
     inducement, or threatens any injury in order to
     proaure the oommission or the,orrense; or
          Tiho prepares arms or ail of any kind,
     prior to tho oommisaion.or an offense'ror the
     purpose or asslating the principal in the exe-
     oution    or   the~sane.~


          A.&iole 77.of V&non*b Awiotated Penal Code, in
derlzing an e&essoq;   reeds in part as rolloti: .

          %n adoessory IS’ one, ;??~.a,kuom  tlmt
     an oirense has been cosmitted,'oonoeals the' .
     oiioz@er, or'gives'hdm any other aid inorder
     the% he may evade an arrest 02 trial Or the
     executionof his sqtenoe    . . .*
          You be .thereiore    respjo”.iully‘advised, and it is
the ODinion Of this DeDartment. that Artiole 705-C Or Vernon*s
&notated Penal Code, does not-oreate an oirense for whioh
physialans may be proseouted ror the negligent or Improper is-
suanc9 of health bertifloates;    nor may such physiolans be prose-
cuted as aaoomplioes or aooessories,
                                                   Yours very truly
                                               xJ?TomEY G2mmL       .OF pxAs